Citation Nr: 0639181	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right knee anterior cruciate ligament reconstruction and 
partial meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Procedural history

In the September 2002 rating decision referenced above, the 
RO, inter alia, denied a rating in excess of 20 percent for 
the veteran's right knee disability.  

The veteran appealed the RO's decision and in May 2004, he 
testified at a hearing before a Decision Review Officer 
(DRO).  In a September 2004 rating decision, the DRO assigned 
separate ratings for the veteran's right knee disability as 
follows:  a 10 percent rating for post-traumatic arthritis of 
the right knee and a 10 percent rating for status post-
anterior cruciate ligament reconstruction with partial 
meniscectomy.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. 
No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (holding 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14).  The separate 
10 percent ratings were effective May 13, 2002, the date of 
receipt of the veteran's claim for an increased rating for 
his right knee disability.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the Waco 
RO.  A transcript of that hearing is associated with the 
claims file.

Issues not on appeal

Also in the September 2002 rating decision discussed above, 
the RO denied a rating in excess of 20 percent for the 
veteran's service-connected left knee disability and a rating 
in excess of 20 percent for his service-connected lumbosacral 
strain.  The RO also denied service connection for left 
Achilles tendon rupture, right Achilles tendonitis, and 
bilateral hamstring pulls and strains.  The veteran submitted 
a notice of disagreement with the RO's decision in October 
2002, and a Statement of the Case addressing these issues was 
provided to him in November 2002.  The veteran perfected a 
timely appeal in December 2002.

Before the matter was certified to the Board, however, in a 
December 2003 rating decision, the RO granted service 
connection for post-operative left Achilles tendon rupture 
with left ankle involvement and assigned an initial 10 
percent rating, effective February 4, 2002.  The RO also 
granted service connection for right Achilles tendonitis with 
right ankle involvement, and assigned an initial zero percent 
rating, effective February 4, 2002.  Thereafter, in a 
November 2005 rating decision, the RO granted service 
connection for right and left hamstring strains and assigned 
initial zero percent ratings, effective February 4, 2002.  

The Board finds that the grant of service connection for 
these disabilities constitutes a full award of the benefit 
sought on appeal with respect to these issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did 
not perfect an appeal with the down-stream elements of 
compensation level or effective date, those issues are not in 
appellate status.  Id. 

With respect  to the remaining issues, in a May 2004 
statement, the veteran indicated that he wished to withdraw 
his appeal regarding the issues of entitlement to increased 
ratings for his service-connected left knee and low back 
disabilities.  Accordingly, the Board finds that such matters 
are no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2006).

Finally, the Board notes that in a September 2004 rating 
decision, the RO denied service connection for depression and 
a stomach condition.  The veteran submitted a notice of 
disagreement with this decision in October 2004.  In a 
November 2005 rating decision, the RO granted service 
connection for peptic esophagitis and assigned a 10 percent 
rating, effective September 24, 2003.  Thus, this issue has 
been granted in full and is not before the Board on appeal.  
See Grantham, supra.  With respect to the claim of service 
connection for depression, at his June 2006 Board hearing, 
the veteran indicated that he had been misunderstood and 
clarified that he no longer wished to pursue the claim.  
Thus, this matter is not before the Board.  Hamilton, supra.  


FINDINGS OF FACT

1.  The veteran's service-connected post-operative right knee 
anterior cruciate ligament reconstruction and partial 
meniscectomy is manifested by subjective complaints of severe 
instability and frequent giving way; objective findings 
include no more than moderate instability.

2.  The veteran's service-connected arthritis of the right 
knee is manifested by subjective complaints of severe pain, 
painful motion, and functional loss; objective findings 
include X-ray evidence of arthritic changes and 
noncompensable loss of extension and flexion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the veteran's 
service-connected post-operative right knee anterior cruciate 
ligament reconstruction and partial meniscectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a May 2002 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), including the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In that regard, the Board notes that 
in the December 2003 Statement of the Case, the RO included 
specific citations to the pertinent rating criteria.  In 
addition, the RO sent the veteran a letter in March 2006, 
specifically for the purpose of satisfying the additional 
requirements imposed by the Court in Dingess/Hartmann.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being given the opportunity to do so, 
the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded three VA medical 
examinations in connection with his claim, in August 2002, 
February 2003, and January 2005.  38 C.F.R. § 3.159(c)(4) 
(2006).  The Board notes that the veteran has complained that 
the first two medical examinations were inadequate and did 
not reflect the true severity of his disability; he reports 
that he is satisfied with the most recent VA medical 
examination.  Nonetheless, the Board finds that the reports 
of all of these examinations, together with the VA clinical 
records on appeal, provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that in April 
1993, he underwent surgical repair of the right anterior 
cruciate ligament following a knee injury.  Subsequent 
service medical records show complaints of right knee pain.  

In January 1997, following his separation from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including a right knee disability.  In 
connection with his claim, he underwent VA medical 
examination in February 1997; the diagnoses included status 
post notch plasty and reconstruction of the right anterior 
cruciate ligament, with complete range of motion and no 
functional deficit.  

Based on this evidence, in a May 1997 rating decision, the RO 
granted service connection for status post right anterior 
cruciate ligament reconstruction and assigned an initial zero 
percent rating, effective April 10, 1996.

In May 1999, the veteran submitted a claim for an increased 
rating for his right knee disability.  He underwent a fee 
basis medical examination in July 1999, which showed 
arthritis and painful motion from zero to 120 degrees.  
Drawer and McMurray tests were negative.  Based on these 
findings, in an October 1999 rating decision, the RO 
increased the rating for the veteran's left knee disability 
to 10 percent, effective May 5, 1999.  

The veteran again submitted a claim for an increased rating 
for his right knee disability in August 2000.  He underwent 
VA medical examination in April 2001 at which time he 
complained of severe pain and stated that he wore knee braces 
to prevent buckling.  Objective findings included range of 
motion of the right knee from zero to 115 degrees.  In a June 
2001 rating decision, the RO increased the rating for the 
veteran's right knee disability to 20 percent, effective 
August 16, 2000.

In May 2002, the veteran filed his most recent claim for an 
increased rating for his right knee disability.  In 
connection with his claim, the veteran was afforded a VA 
medical examination in August 2002, at which he reported 
aching in the knee after standing more than 5 minutes or 
ambulating more than one block.  He also reported pain and a 
sensation of instability.  The veteran claimed that his right 
knee "buckled out" often if he was not careful.  He denied 
swelling or locking.  The veteran reported flare-ups of 
symptoms if he worked more than 5 hours or played with his 
children in the park.  On occasions such as this, the veteran 
indicated that he wore knee braces.  Objective examination 
showed no evidence of dislocation or subluxation.  Testing 
for stability showed about 1 centimeter sliding on testing 
the anterior cruciate ligament.  Range of motion was from 
zero to 125 degrees.  There was some discomfort at the end of 
extension.  X-ray studies showed post-operative hardware, but 
no other abnormalities.  The joint space was normally 
preserved.  The diagnoses were status post anterior cruciate 
ligament reconstruction with notchplasty and partial 
meniscectomy of the right knee, and insufficiency of the 
anterior cruciate ligament.  

In a September 2002 rating decision, the RO denied a rating 
in excess of 20 percent for the veteran's right knee 
disability.  The veteran appealed the RO's decision.  The 
veteran argued that the most recent VA medical examination 
did not accurately reflect the severity of his symptoms, 
which included severe pain and crepitus.  

Subsequent VA clinical records show that in September 2002, 
the veteran sought treatment for his knee "giving out" at 
times.  Examination revealed that the veteran's gait was 
unremarkable, with no abnormality.  Range of motion was full.  
There was no redness or effusion.  The veteran stated that 
his medication was helping with his gait.  He was instructed 
on the use of a cane.  In November 2002, the veteran again 
sought treatment, stating that he was concerned that his most 
recent VA medical examination did not document accurately his 
right knee disability.  He claimed that he had severe right 
knee pain on bad days.  On such days, he indicated that he 
used Vicodin with fair relief.  Examination showed visible 
laxity when the veteran flexed the surrounding muscles.  
There was audible grinding with active motion, although just 
slight crepitus with passive motion.  There was no redness or 
effusion.  

The veteran again underwent VA medical examination for 
compensation purposes in February 2003.  He endorsed symptoms 
such as pain, weakness, stiffness, and swelling.  He also 
reported intermittent locking and giving way of the right 
knee.  He claimed to have daily flare-ups of his right knee 
symptoms.  The veteran reported that he had knee braces but 
did not use them.  Range of motion testing showed motion from 
zero to 135 degrees.  The veteran reported pain on motion, 
but the examiner concluded that there was no additional 
motion loss due to pain, fatigue, weakness, or lack of 
endurance.  There was 1+anterior drawer instability.  The 
diagnosis was status post anterior cruciate ligament repair 
with moderate residual.

In pertinent part, VA clinical records received in connection 
with the veteran's claim show complaints of severe knee pain 
on several occasions.  In February 2003, he complained of 
right knee and low back pain, which he rated as an 8 on a 
pain scale of 1 to 10.  He was limping and had difficulty 
standing from a seated position.  Physical examination 
revealed no swelling; no other abnormalities of the knee were 
noted.  In April 2003, the veteran complained of right knee 
pain.  He was advised that his excess weight was exacerbating 
his symptoms.  The veteran indicated that he had had 
increased stress in school, having just graduated with a 
business computer degree.  In September 2003, he reported 
continued knee pain and stated that his knee gave way twice 
the previous month.  He also reported grinding and catching, 
but no locking.  Range of motion testing showed motion from 
five degrees to 130 degrees.  The impression was bilateral 
anterior cruciate ligament reconstruction with early 
degenerative joint disease and some instability on the right.  
A knee brace was ordered.  

At his May 2004 hearing, the veteran again complained that 
the VA medical examinations he had previously been afforded 
in connection with his claim were inadequate and had severely 
understated the level of his disability.  For example, he 
indicated that the VA examiner had described his antalgic 
gait as mild, which he felt was a "gross understatement."  
Rather, he indicated that his gait was "if anything moderate 
to severe."  Transcript at page 5.  The veteran indicated 
that he was a physical therapist and that the VA physicians 
had not used the proper equipment, such as a goniometer, nor 
had they commented on the medication he took.  

In a September 2004 rating decision, the RO essentially 
continued the 20 percent rating previously assigned for the 
veteran's right knee disability, by assigning two separate 10 
percent ratings for the distinct manifestations of the 
veteran's right knee disability as follows:  a 10 percent 
rating for post-traumatic arthritis of the right knee, 
pursuant to Diagnostic Codes 5010-5260, and a 10 percent 
rating for status post-anterior cruciate ligament 
reconstruction with partial meniscectomy, pursuant to 
Diagnostic Code 5257.  See VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998).

In December 2004, the veteran submitted a CD entitled 
"Problems with the Veterans Administration."  This CD 
includes an audio recording of a "supposed detailed 
examination" which he indicates was conducted in "the 
summer of 2004."  After the examination, the veteran 
recorded his displeasure with the examination, noting that it 
was insufficient in his opinion as a gonimeter had not been 
not used.  Also included on the CD was an approximate 
transcript of parts of the "supposed detailed examination," 
as well as copies of correspondence with VA.  The veteran 
also included a document entitled "my objective measures," 
on which he indicated that he had measured his own left knee 
laxity.  He did not record any right knee laxity.  

The veteran again underwent VA medical examination in January 
2005.  He characterized his right knee pain as severe and 
rated it as a 9 on a pain scale of 1 to 10.  He stated that 
flare-ups occurred whenever he was sitting for more than 10 
minutes or driving more than 30 minutes.  The veteran also 
reported muscle pain and fatigue.  Examination showed that 
the veteran's muscle strength was fair plus.  No range of 
motion or instability testing was performed.  The diagnosis 
was bilateral hamstring muscular strain.  The examiner noted 
that the veteran had sustained moderately severe to severe 
knee injuries, which had necessitated surgery.  Bilateral 
knee osteophytes were also present.  She indicated that it 
was more likely than not that the veteran's hamstring pulls 
were due to his severe knee injuries.  

At his June 2006 Board hearing, the veteran testified that 
his right knee was manifested by frequent instability, pain 
and stiffness, which limited his ability to run, bear weight, 
and walk fast.  He indicated that his instability was visible 
with muscle contractions.  The veteran indicated that he had 
changed careers as a result of his disability.  He stated 
that he used to be a physical therapist, but now worked in 
the computer field which was less physically taxing.  He 
indicted that he worked full-time, although he had used most 
of his sick leave as a result of his knee and back 
disabilities.  The veteran also expressed his dissatisfaction 
with previous VA medical examinations, but indicted that he 
felt satisfied with the most recent VA medical examination in 
January 2005.  When asked to estimate his loss of right knee 
motion, the veteran estimated that he lacked approximately 3 
to 5 degrees of extension, and could flex his knee to 
approximately 100 degrees.  With respect to the laxity of 
knee, the veteran characterized it as severe.  

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).  Stated another way, the preponderance 
of the evidence must be against the claim for the benefit to 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(holding that a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

Analysis

The RO has evaluated the manifestations of the veteran's 
service-connected right knee disability separately, in 
accordance with VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) (providing that a veteran with 
service-connected arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).  The 
Board will consider each disability in turn.  

Entitlement to an increased rating for post-operative right 
knee anterior cruciate ligament reconstruction and partial 
meniscectomy, currently rated as 10 percent disabling.

As set forth above, the portion of the veteran's right knee 
disability which has been manifested by symptoms such as 
popping, laxity, and instability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which pertains to "other impairment of the knee."  
Under this provision, a 10 percent rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee due to recurrent subluxation or 
lateral instability.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the symptomatology associated with 
the veteran's right knee more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5257.  
As set forth above, the veteran has repeatedly complained of 
instability and buckling or giving way in his right knee.  
While he characterizes his instability as severe, the Board 
concludes that the findings of disinterested VA medical 
examiners are more probative on this subject.  Those 
examiners have found no more than moderate instability of the 
right knee.  For example, on VA medical examination in August 
2002, objective examination showed no evidence of dislocation 
or subluxation and testing for stability showed about 1 
centimeter sliding on testing the anterior cruciate ligament.  
A September 2002 VA clinical record shows that the veteran 
sought treatment, claiming that his gave out at times.  
Examination, however, was normal.  Visible laxity was noted 
in November 2002.  At the VA medical examination in February 
2003, there was 1+anterior drawer instability.  The diagnosis 
was status post anterior cruciate ligament repair with 
moderate residual.  In September 2003, "some instability" 
of the right knee was noted during a VA outpatient clinic 
visit.  Based on the foregoing, and with the resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a 20 percent rating under Diagnostic 
Code 5257 have been met.  A higher rating is not warranted in 
the absence of objective evidence of severe instability or 
recurrent subluxation of the right knee.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  As Diagnostic Code 
5257 is not predicated on loss of range of motion, however, 
these provisions do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

For the reasons stated above, the Board finds that the 
veteran's post-operative right knee anterior cruciate 
ligament reconstruction and partial meniscectomy is 
appropriately rated as 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  The Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent and the benefit of the doubt 
doctrine is not for application to that extent.  38 U.S.C. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

In reaching this decision, the Board notes that at his June 
2006 Board hearing, the veteran testified that he felt a 20 
percent rating for his symptoms of right knee instability 
would be fair.  To that extent, his appeal has been granted.  
Hamilton, supra.  

Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 10 percent disabling.

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including 
degenerative changes, pain, and limitation of motion, has 
been evaluated under the criteria set forth at 38 C.F.R. § 
4.71a, Diagnostic Codes 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent. Diagnostic Code 
5260 (2006).  

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006). 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006).

In this case, the medical evidence of record does not show 
that the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a compensable 
rating under Diagnostic Codes 5260 or 5261.  For example, at 
the VA medical examination in August 2002, range of motion 
was from zero to 125 degrees.  VA clinical records show that 
right knee motion was full in September 2002.  At the 
February 2003 VA medical examination, range of motion was 
from zero to 135 degrees.  VA clinical records show that on 
examination in April 2003, range of motion was from 5 to 130 
degrees.  The veteran, who has training as a physical 
therapist, has estimated that his range of motion is from 5 
to 100 degrees.  These findings, including the veteran's 
estimates, do not warrant a compensable rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Codes 5260, 5261.

Although compensable loss of flexion and extension have not 
been shown, the record contains X-ray evidence of arthritis, 
as well as the veteran's reports of painful right knee 
motion.  In light of this evidence, the Board finds that the 
currently-assigned 10 percent rating is appropriate.  Hicks 
v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.  

In light of the veteran's complaints of severe disability, 
the Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that the 
record contains subjective complaints of severe right knee 
pain, which the veteran indicates limits his ability to sit 
or drive for long periods.  He also takes medications such a 
Vicodin and uses knee braces which he indicates are for knee 
pain.  His gait has been noted, on occasion, to be antalgic.  

After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met under 38 C.F.R. §§ 
4.40 and 4.45.  The veteran's current 10 percent rating is 
based on his symptoms of knee pain, limitation of motion, and 
functional loss.  38 C.F.R. § 4.71, Plate II, Codes 5260, 
5261.  The Board finds that there is insufficient objective 
evidence that additional factors would restrict motion to 
such an extent that the criteria for a rating higher than 10 
percent would be justified.

For example, the evidence of record shows no probative 
evidence of any objective findings such as muscle atrophy, 
skin changes, or other evidence of disuse.  Indeed, at the 
February 2003 VA medical examination, the examiner 
specifically concluded that there was no additional motion 
loss due to pain, fatigue, weakness, or lack of endurance.  
At the VA medical examination in January 2005, the veteran's 
strength was fair plus.  Thus, the Board finds that the 
veteran's right knee arthritis is appropriately rated as 10 
percent disabling.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5260, 5261.  

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted. 38 C.F.R. § 
4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  In this case, despite the 
veteran's subjective complaints, there has been no objective 
finding of a dislocated semilunar cartilage with frequent 
episodes of locking, nor is there any evidence of ankylosis 
of the right knee.  In any event, the veteran's symptoms of 
instability and popping are already compensated under the 
separate 20 percent rating assigned pursuant to Diagnostic 
Code 5257.

For the foregoing reasons, the Board finds that the veteran's 
right knee arthritis is appropriately rated as 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  
The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
and the benefit of the doubt doctrine is therefore not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990).

In reaching its decision with respect to both issues on 
appeal, the Board has considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321 (2003).  The 
record, however, contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  

The veteran is employed full time.  Although he reports using 
sick leave frequently, such interference with employment is 
reflected in the increased 20 percent rating being assigned 
and 10 percent disability rating that is currently assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The record likewise does not contain any evidence of frequent 
periods of hospitalization for the veteran's right knee 
disability.  He does not contend otherwise.  Absent any 
objective evidence that his knee disabilities are productive 
of marked interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra- schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased  20 percent rating for post-
operative right knee anterior cruciate ligament 
reconstruction and partial meniscectomy is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee is denied.  


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


